Citation Nr: 1716485	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 14, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969 in the U.S. Marine Corps.  He is the recipient of the Purple Heart and Combat Aircrew Insignia.  
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of whether a November 22, 1988 rating decision was clearly and unmistakably erroneous (CUE) in denying service connection for PTSD has been raised by the record in February 2011, May 2011, and November 2012 statements from the Veteran and the March 2017 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  On October 14, 2009, VA received the Veteran's application to reopen his claim for PTSD.
 
2.  At the time of receipt of the October 14, 2009 claim, there were no pending or otherwise unadjudicated claims for entitlement to service connection for a PTSD disability. 


CONCLUSION OF LAW

The criteria for an effective date prior October 14, 2009 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Regarding VA's duty to notify, in November 2009, the RO sent a letter to the Veteran providing the notice required for his application to reopen his claim of service connection for PTSD and how effective dates are determined.  Benefits were subsequently granted, and the Veteran appealed the effective date assigned.  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Analysis

VA denied the Veteran's original claim for service connection for a PTSD disability in November 1988.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014).  A statement requesting VA reopen his claim for PTSD was received by VA, date stamped October 14, 2009.  

In February 2010, the RO granted service connection for PTSD and assigned an effective date of October 14, 2009, the date the Veteran's application to reopen his claim for PTSD was received by the RO. 

The Veteran filed a notice of disagreement with the effective date assigned within a year of this decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO confirmed October 14, 2009 as the effective date for the grant of service connection for PTSD in a May 2011 rating decision.   

The Veteran's representative contends that a September 2008 diagnosis of PTSD in VA records should be interpreted as an "implied" claim and that VA had constructive possession of these records.  See Informal hearing presentation dated March 2017.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).  

Moreover, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

In general, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

The Board finds that the Veteran's representative assertion is not supported by law.  The September 2008 diagnosis of PTSD does not serve to communicate to VA the Veteran's intent to apply for the benefit sought.  The record clearly demonstrates that the Veteran's correspondence indicating his intent to reopen his previously denied claim for PTSD was received on October 14, 2009.  

The Board finds that the February 2010 decision did not contain an error regarding the assignment of an effective date.  The Veteran's application to reopen the claim for service connection for PTSD was received on October 14, 2009 and there were no pending or otherwise unadjudicated claims for entitlement to service connection for a PTSD disability.  

Accordingly, an effective date prior to October 14, 2009 for the grant of service connection for posttraumatic stress disorder is not warranted.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(r) (2016).  


ORDER

An effective date prior to October 14, 2009 for the grant of service connection for posttraumatic stress disorder is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


